DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters (election and withdrawn but not cancelled claims).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 0.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I: Claims 1-4; and 
II: Claims 5-7.
This application contains claims directed to the following patentably distinct inventions: 
Invention I: A system for conducting subterranean operations comprising an elevator having a housing, a first latch, a first jaw, a first shaft disposed in the housing, a first cam, a first lever, and a spacer ring with the spacer ring configured to receive the first cam and with the first lever configured to engage the first jaw; and
Invention II: A system for conducting subterranean operations comprising an elevator having a housing, a circular weight sensor surrounding the central bore, that a weight of the tubular is transferred to the circular weight sensor which measures a pressure that is proportional to the weight of the tubular.
Inventions I and II are related to elevator assemblies. The inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that they are separately usable. In the instant case:
The assemblies of inventions each have differing/additional features which are not required to be present in each of the separate inventions (i.e. each invention can operate without the differing/additional features of the other inventions). Further, the inventions can be practiced independently of each other. See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to David Pittman on 4/18/2022 to request an oral election. Applicants provisionally elected Group I, claims 1-4 with traverse.   
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Elevators are notoriously well known in the art and thus the art is filled with elevators to hold or convey various tubulars. Some examples of such art close to the claimed invention includes Lunde (US 20120200101), Sipos (US 20100200221), Jones et al. (US 3495864), Poe et al. (US 4715456), Folk et al. (US 20050269072), and Keast (US 20120247832). This art, in general, discloses various claimed features such as elevators for different sized tubulars, latches, jaws, shafts to which jaws and latches are movably attached,  which appear to be the closest art when viewing the various claimed structures. This art fails, alone or in combination, to disclose or fairly suggest the detailed limitations describing the relationships between the operational shaft, lever, and cam. The examiner finds that, before the effective filing date of the claimed invention, it would not have been within routine skill to glean the combined limitations of the instant invention, from the relevant references, without the benefit of hindsight reasoning or extensive experimentation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
4/19/2022